Citation Nr: 0011307	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-05 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
August 1947.  The veteran died in September 1994.  The 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 RO decision which denied the 
appellant's claim of service connection for the cause of the 
veteran's death. 


FINDING OF FACT

The appellant has presented competent evidence of a plausible 
claim of service connection for the cause of the veteran's 
death.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that the veteran's 
service-connected kidney problems contributed to his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  Additionally, pertinent 
regulations provide that service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, especially from the viewpoint of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim of service connection for the cause of the 
veteran's death is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.  For a claim to be well grounded, it must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as in the present 
case, the determinative issue involves questions of medical 
diagnosis and causation, competent medical evidence is 
required to make the claim well grounded; lay opinions on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993). 

In the instant case, the veteran died in September 1994, well 
over 40 years after his separation from service.  According 
to his death certificate, he died at St. Mary's Hospital.  
The immediate cause of death was carcinoma of the lungs and 
it was noted that this condition had its onset 10 months 
prior to his death.  Additionally, pulmonary asbestosis was 
listed as a significant condition contributing to death but 
not resulting in the underlying immediate cause.  At the time 
of his death, the veteran was service-connected for several 
disabilities, including a kidney disorder.

The claims file does not contain the veteran's terminal 
medical records from St. Mary's Hospital.  However, there are 
a few records on file which reflect treatment within the year 
prior to his death.  Such medical evidence includes a June 
1994 record from the veteran's private physician which is to 
the effect that his cancer treatment had to be modified based 
on his creatinine clearance.  (Another statement from the 
same physician, dated in March 1980, indicates that 
creatinine clearance is an index of kidney function.)  The 
June 1994 opinion is notable as it suggests that the 
veteran's service-connected kidney disorder may have altered 
his treatment regime thereby rendering him materially less 
capable of resisting the effects of his lung cancer.  
38 C.F.R. § 3.312(c)(3).  Based on such an opinion, the Board 
finds the appellant's claim well-grounded or plausible. 


ORDER

The claim of service connection for the cause of the 
veteran's death is well grounded; the appeal is allowed 
subject to further action as discussed below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted above, the appellant's claim of service connection 
for the cause of the veteran's death is well grounded.  
38 U.S.C.A. § 5107(a).  When a claimant submits a well-
grounded claim, VA must assist her in developing the facts 
pertinent to the claim.  Id. 

The record includes a physician's letter pertaining to the 
veteran's terminal illness, but the complete treatment 
records are not included in the claims folder.  The veteran's 
terminal hospital records, among other pertinent records, 
should be obtained prior to appellate review of the claim of 
service connection for the cause of the veteran's death. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant should be contacted and 
requested to furnish a complete list of 
all medical personnel and facilities from 
which the veteran received treatment for 
his lung cancer and/or kidney problems, 
including the VA facilities in the state 
of Virginia, St. Mary's Hospital in 
Richmond, Virginia, and Drs. George A. 
Trivette and E. Darracott Vaughn, Jr.  
After obtaining the appropriate releases 
from the appellant where necessary, all 
health care providers must be contacted 
and requested to provide all treatment 
records in their possession pertaining to 
the veteran's treatment for lung cancer 
and/or kidney problems.  If these records 
are unavailable or are duplicates of 
those already on file, that fact should 
be annotated in the claims folder.  All 
such records received should be 
associated with the claims folder.

2. When this development has been 
completed, the RO should re-adjudicate 
the issue of entitlement to service 
connection for the cause of the veteran's 
death.  If the claim is denied, then the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

